Citation Nr: 9927358	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  98-15 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

1.  Entitlement to an increased (compensable) disability 
rating for tinnitus prior to June 10, 1999.

2.  Entitlement to an increased (compensable) disability 
rating for tinnitus from June 10, 1999.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel



INTRODUCTION

The veteran served on active duty from March to August 1941.  
He was honorably discharged on a certificate of disability 
for discharge due to chronic otitis media.

Service connection for tinnitus was granted at the 
noncompensable disability level in a July 1996 rating 
decision of the Jackson, Mississippi, Department of Veterans 
(VA), Regional Office (RO).  The Board of Veterans' Appeals 
(Board) subsequently denied entitlement to a compensable 
disability rating in an October 1997 decision.  Therefore, 
the appropriateness of the 'initial' rating assigned for 
tinnitus is no longer for appellate consideration.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (citing Suttman v. 
Brown, 5 Vet. App. 127, 136 (1993) (claim for increase is 
"based upon facts different from the prior final ['initial' 
rating] claim").

The present case comes to the Board on appeal from an August 
1998 rating decision of the Jackson VARO, which denied 
entitlement to an increased (compensable) disability rating 
for tinnitus.  The veteran filed a timely notice of 
disagreement, and was issued a statement of the case in 
September 1998.  The RO received his substantive appeal later 
that month.

Initially, it is noted that on June 10, 1999, various 
amendments became effective as to sections of the VA Schedule 
for Rating Disabilities pertaining to Hearing Impairment.  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary of the VA to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Although the veteran has not been afforded a copy of 
these amendments, it is noted that he will not be prejudiced 
by initial consideration thereof by the Board as, for the 
reasons set forth below, his claim is granted under the 'new' 
version of the hearing impairment regulations.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  However, inasmuch as the 
revised hearing impairment regulations do not allow for the 
retroactive application prior to June 10, 1999, the Board 
herein bifurcates the veteran's tinnitus claim as shown 
above.  See DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
see also McCay v. Brown, 9 Vet. App. 183, 187 (1996), aff'd, 
106 F.3d 1577 (Fed.Cir. 1997).


FINDINGS OF FACT

1.  The veteran's service medical records show that he was 
admitted to the hospital in March 1941 for treatment of 
measles.  He thereafter developed acute, moderate to severe, 
suppurative otitis media secondary to the measles, and was 
honorably discharged on a certificate of disability as a 
result thereof in August 1941.

2.  The veteran's tinnitus, as reported on recent VA ear, 
nose and throat examination in August 1998, is most likely 
caused by the rubella (measles) that he contracted during his 
period of active duty service.

3.  There is no objective evidence that the veteran suffered 
a head injury, concussion or acoustic trauma during his 
period of active military service.


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased (compensable) 
disability evaluation for tinnitus prior to June 10, 1999, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 3.321, Part 4 including §§ 4.1, 4.2, 4.7, 4.10, 
Diagnostic Code 6260 (1998).



2.  The schedular criteria for a 10 percent disability 
evaluation for tinnitus from June 10, 1999, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 
3.321, Part 4 including §§ 4.1, 4.2, 4.7, 4.10, Diagnostic 
Code 6260 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim of entitlement to an increased 
(compensable) disability rating for tinnitus is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  
Generally, a claim for an increased evaluation is considered 
to be well grounded.  A claim that a condition has become 
more severe is well grounded where the condition was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

VA also has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issue raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1 (1998), that 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 (1998) which requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.10 (1998) provides that in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete or inaccurate 
report and to enable VA to make a more precise evaluation of 
the disability level and any changes in the condition.

In the instant case, the veteran served on from March to 
August 1941.  His service medical records show that in late-
March 1941, the veteran was admitted to the hospital for 
treatment of measles.  He thereafter developed acute, 
moderate to severe, suppurative otitis media secondary to the 
measles, and was honorably discharged on a certificate of 
disability as a result thereof in August 1941.

A review of the record reveals that the veteran has 
established service connection for bilateral hearing loss 
with a history of otitis media, currently evaluated as 10 
percent disabling.  Service connection is also in effect for 
tinnitus at the noncompensable disability level.

The veteran contends, in essence, that his recurrent tinnitus 
is far more disabling than his current disability evaluation 
suggests.  Therefore, he believes that he is entitled to the 
benefit sought.  Having conducted a contemporaneous review of 
the record, the Board finds that the veteran is entitled to a 
10 percent disability rating to tinnitus, but no more, from 
June 10, 1999.

Where entitlement to compensation has been already 
established and an increase in disability is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  In the instant case, the 
veteran was afforded VA ear, nose and throat examination in 
August 1998.  At that time, the veteran reported a 50-year 
history of tinnitus which varies in frequency.  He stated 
that the tinnitus is constant, and is worse at night.  He 
related the beginning of his tinnitus to an episode of 
measles he had when he was 18 years old on active duty with 
the Army Corps of Engineers.  On physical examination, the 
veteran appeared well and in no distress.  He was alert and 
oriented times three.  Ear examination was significant for a 
normal pinna.  The external canal was noted to be normal with 
a very small amount of cerumen.  He had bilateral hearing 
aids in place.  His tympanic membranes were normal.  There 
was no evidence of middle ear problems.  His mastoid tip had 
a normal contour, and was smooth.  His tympanic membrane was 
noted to move well on pneumatic otoscopy.  A previous otogram 
showed a bilateral symmetrical sensorineural hearing loss, 
sloping from mild to moderate sensorineural hearing loss.  He 
had speech discrimination scores of 78 percent in the right 
ear and 72 percent in the left ear.  His tympanograms were 
normal.  The diagnostic impression was bilateral symmetrical 
sensorineural hearing loss, which is probably responsible for 
his tinnitus.  The ear, nose and throat examiner opined that 
the most likely origin of this is the rubella [measles] that 
he contracted at 18 years of age.  The veteran has no 
significant family history of hearing loss.  There appears to 
be no other evidence of active or past middle ear disease.

As noted above, the Board finds that the finds that the 
veteran is entitled to a 10 percent disability rating for 
tinnitus under the 'new' version of the hearing impairment 
regulations.  Inasmuch as the revised hearing impairment 
regulations do not allow for the retroactive application 
prior to June 10, 1999, the Board has restyled the veteran's 
claim as that of entitlement to an increased rating before 
and after the regulatory change.

Prior to June 10, 1999, the applicable regulation provided a 
maximum 10 percent schedular rating for tinnitus only when 
persistent as a symptom of head injury, concussion or 
acoustic trauma.  38 C.F.R. Part 4, Diagnostic Code 6260 
(1998).  In the instant case, there is no objective evidence 
whatsoever that the veteran suffered a head injury, 
concussion or acoustic trauma during his short period of 
active military service.  As such, the criteria for 
entitlement to an increased (compensable) disability rating 
for tinnitus prior to June 10, 1999, are not met, and the 
veteran's claim therefore is denied.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 6260 
(1998).

Significantly, however, Congress recently amended the 
criteria pertaining to tinnitus, providing that the condition 
only need to be recurrent to warrant a maximum 10 percent 
schedular evaluation.  The effective date of this regulatory 
change was established as June 10, 1999.  38 C.F.R. Part 4, 
Diagnostic Code 6260 (1999).  As noted above, the August 1998 
VA ear, nose and throat examination report reflects that 
tinnitus is constant in nature, and is most likely related to 
the rubella (measles) that he contracted during his period of 
military service.  In view of the foregoing, the Board finds 
that the criteria for entitlement to a 10 percent schedular 
disability rating for tinnitus, as of June 10, 1999, are met.  
The veteran's claim is therefore granted.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 
6260 (1999).

Nonetheless, application of the extraschedular provisions is 
not warranted in this case.  38 C.F.R. § 3.321(b) (1998).  
There is no objective evidence that the veteran's service-
connected tinnitus presented such an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards in effect before and after June 10, 1999.  Hence, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under the above-cited 
regulation, was not required.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).


ORDER

An increased (compensable) disability rating for tinnitus 
prior to June 10, 1999 is denied.


                                                                       
(CONTINUED ON NEXT PAGE)
An increased disability rating to 10 percent for tinnitus, 
but no more, is granted from June 10, 1999, subject to 
regulations governing the payment of monetary awards.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

